Case: 19-10876      Document: 00515463053         Page: 1    Date Filed: 06/23/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-10876                             June 23, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESSICA ARNOLD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-234-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Jessica Arnold pleaded guilty to using a facility of interstate commerce
to aid a racketeering enterprise in violation of 18 U.S.C. § 1952(a)(3)(A) and
was sentenced to five years of probation. The probation officer twice reported
that Arnold had violated the conditions of her probation by using controlled
substances. Each time, Arnold was permitted to remain on probation but was
required to participate in additional drug treatment programs and undergo


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10876    Document: 00515463053     Page: 2   Date Filed: 06/23/2020


                                 No. 19-10876

more frequent drug tests.      When Arnold violated the conditions of her
probation for a third time, again by using controlled substances as she
admitted at her revocation hearing, the district court revoked her probation
and sentenced her to 24 months in prison, which was above the recommended
range of four to ten months, and three years of supervised release. This appeal
followed.
      Arnold argues for the first time that the district court committed a
procedural error by failing to adequately explain the chosen sentence. Because
Arnold failed to preserve the issue for appeal, our review is for plain error.
See Puckett v. United States, 556 U.S. 129, 135 (2009); United States v. Kippers,
685 F.3d 491, 497 (5th Cir. 2012). The record demonstrates that the district
court considered the Chapter 7 policy statements; the 18 U.S.C. § 3553(a)
sentencing factors; the probation officer’s reports; and the evidence and
arguments presented, including Arnold’s request for leniency, ultimately
articulating a reasoned basis for imposing a sentence above the recommended
range. See Kippers, 685 F.3d at 498-99. Accordingly, there is no procedural
error with respect to the adequacy of the district court’s explanation. See id.
at 498-99.
      Arnold also argues that her sentence is substantively unreasonable
because the district court erred in balancing the sentencing factors and
considered an inappropriate factor. Because Arnold preserved this issue of
substantive reasonableness for appeal, our review is for abuse of discretion in
light of the totality of the circumstances. See Kippers, 685 F.3d at 499-500.
The district court determined that a 24-month sentence was warranted in light
of the following sentencing factors: the nature and circumstances of Arnold’s
probation violations, including their frequency and seriousness; Arnold’s
history and characteristics, including her drug addiction and mental health



                                       2
    Case: 19-10876    Document: 00515463053     Page: 3   Date Filed: 06/23/2020


                                 No. 19-10876

issues; and the need to deter Arnold from engaging in future criminal activity,
especially given that the court’s prior leniency did not prevent her from
violating the conditions of her probation. See § 3553(a); Kippers, 685 F.3d at
499-500. In light of the significant deference that we afford a district court’s
consideration of not only the § 3553(a) factors but also the reasons for its
sentencing decision, Arnold has not demonstrated that her 24-month sentence
is substantively unreasonable under the abuse-of-discretion standard. See
Kippers, 685 F.3d at 500-01.
      The judgment of the district court is AFFIRMED.




                                       3